217 U.S. 600 (1910)
AMERICAN NATIONAL BANK OF WASHINGTON
v.
TAPPAN.
No. 837.
Supreme Court of United States.
Submitted May 16, 1910.
Decided May 31, 1910.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MASSACHUSETTS.
*601 Mr. Benjamin S. Minor, Mr. Horace B. Stanton, Mr. Edward A. Adler, Mr. B. Devereux Barker, and Mr. Chandler M. Wood for plaintiff in error.
Mr. Alexander Wolf and Mr. Edward S. Goulston for defendant in error.
Per Curiam.
Judgment affirmed with costs without opinion.